UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):August 25, 2010 (August 23, HALLADOR ENERGY COMPANY (Exact name of registrant as specified in its charter) Colorado 0-14731 84-1014610 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1660 Lincoln Street, Suite 2700, Denver Colorado 80264-2701 (Address of principal executiveoffices) (Zip Code) Registrant’s telephone number, including area code:303-839-5504 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item8:01: Other Events On July 21, 2010, the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Act”) was enacted. Section 1503 of the Act contains new reporting requirements regarding mine safety, including disclosing on a Current Report on Form 8-K the receipt of an imminent danger order under section 107(a) of the Federal Mine Safety and Health Act of 1977 (the “Mine Act”) issued by the federal Mine Safety and Health Administration. On August 23, 2010, Sunrise Coal Company, LLC, a wholly owned subsidiary of Hallador Energy Company, received an imminent danger order, under section 107(a) of the Mine Act, stating that the operator of one of our remote controlled continuous miners (CM) was found standing between the CM and a coal rib (wall).
